DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 3, 2022.
Claims 3, 8, 10 and 11 have been cancelled.
Claims 1, 2, 4-7, 9 and 12-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The hybrid vessel with a ballast water system as claimed is not shown or suggested in the prior art because of the use of a vessel which includes at least one cabin and a main tank of ballast water that is located above said cabin, or main tanks of ballast water that are filled with an amount of water that is calculated based on a weight of said main tanks and a submersion thrust of said cabin.
The prior art as disclosed by Coleman (US 4,276,851) shows the use of a vessel with a pair of lateral pontoons, a vertical telescoping boom, and at least one cabin that is attached to one end of said boom, where said boom is configured to raise or lower said cabin above or below a water surface.  Gass (US 4,823,722) discloses a semi-submersible craft with at least one cabin and a pair of lateral floats that function as water ballast tanks for said craft.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 7, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617